Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 11, the closest found prior art does not teach separately or in combination the claimed subject matter of a maintenance system for a fuel injection system equipping an internal combustion engine, the fuel injection system defining a hydraulic circuit including a high-pressure pump, a solenoid valve, a pressure sensor, a metering solenoid valve, a common rail, and injectors, the maintenance system comprising a manual control unit connected to a hydraulic unit, the hydraulic unit being configured to be inserted into the hydraulic circuit of the fuel injection system and including a test solenoid valve and a test pressure sensor mounted in a body having an inlet port, an outlet port and a leakage port, wherein the test solenoid valve is configured to generate an artificial leak between a minimum fuel leakage volume and a maximum leakage volume inclusive, wherein the test pressure sensor is configured to measure a pressure in the body of the hydraulic unit, and wherein the test pressure sensor is also configured to generate and send a signal to the manual control unit which indicates the pressure in the body.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        10/28/2021